      Case 3:18-cv-00879-DPJ-FKB Document 86 Filed 06/15/21 Page 1 of 12




                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF MISSISSIPPI
                                  NORTHERN DIVISION

 DENZELL WATTS                                                                          PLAINTIFF

 V.                                                 CIVIL ACTION NO. 3:18-CV-879-DPJ-FKB

 WARREN COUNTY, MISSISSIPPI,                                                         DEFENDANT

                                              ORDER

       Several inmates at the Warren County Jail viciously beat and severely injured Plaintiff

Denzell Watts shortly after his arrest on assault charges. Watts sued Warren County,

Mississippi, under 42 U.S.C. § 1983, and the County now seeks summary judgment. Mot. [78].

For the following reasons, its motion is granted as to the failure-to-train-or-supervise claim, and

the conditions-of-confinement claim but otherwise denied.

I.     Facts and Procedural History

        On Christmas day 2017, Watts was arrested in Warren County for aggravated assault.

Two days later officers booked him into the Warren County Jail and assigned him to D-Block.

According to Watts, the booking officer told him D-Block was the “Thunder Zone,” Watts Dep.

[78-1] at 17, and that “a lot of violence happens in that zone,” id. at 56. Shortly after arriving in

D-Block, Watts “got hit” and was knocked unconscious. Id. at 24. He was then brutally

assaulted by several inmates. See Video [82-2].

       Between 2:30 p.m. and approximately 4:00 p.m., the jail received four calls (at a

minimum) stating that an assault in D-Block was being broadcast on Snapchat. G. Williams

Dep. [78-4] at 27–28, 33. Officer Gwyndolyn Williams took the calls, and after the first one

alerted Officer Kevin Calvin. Id. at 29. Calvin was the only officer on duty to cover the 65

inmates on the second floor. Id. Calvin responded and checked D-Block by looking through the
      Case 3:18-cv-00879-DPJ-FKB Document 86 Filed 06/15/21 Page 2 of 12




window at the end of the block and asking if there was a problem. Calvin Aff. [78-5] ¶ 6.

Satisfied by the response from the inmates, he left. After that initial visit, the jail received

additional calls stating that an inmate was being attacked. G. Williams Dep. [78-4] at 30.

Williams again alerted Calvin around 3:40 p.m. Calvin Aff. [78-5] ¶ 6. But no one checked D-

Block again until between 4:15 and 4:20 p.m.—two hours after the first call and around 40

minutes after Calvin was again told an assault was ongoing. White Dep. [82-8] at 41. Once

officers found Watts, he was immediately removed from D-Block and given medical care,

including a trip to the emergency room.1

       Watts filed this § 1983 lawsuit on December 21, 2018. His Second Amended Complaint

asserts four claims against Warren County and Sheriff Martin Pace in his official capacity: an

episodic-act failure-to-protect claim; a conditions-of-confinement failure-to-protect claim; an

inadequate-medical-care claim; and a failure-to-train-or-supervise claim. The official-capacity

claim was dismissed by agreement, and Warren County later moved for summary judgment on

all remaining claims. Its motion has been fully briefed, and the Court has personal and subject-

matter jurisdiction.

II.    Standard

       Summary judgment is warranted under Federal Rule of Civil Procedure 56(a) when

evidence reveals no genuine dispute regarding any material fact and that the moving party is

entitled to judgment as a matter of law. The rule “mandates the entry of summary judgment,

after adequate time for discovery and upon motion, against a party who fails to make a showing




1
 The witnesses’ testimony regarding the timeline is confusing and conflicts, but the Court must
view the facts in the light most favorable to the non-movant, Watts.
                                                   2
      Case 3:18-cv-00879-DPJ-FKB Document 86 Filed 06/15/21 Page 3 of 12




sufficient to establish the existence of an element essential to that party’s case, and on which that

party will bear the burden of proof at trial.” Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986).

       The party moving for summary judgment “bears the initial responsibility of informing the

district court of the basis for its motion, and identifying those portions of [the record] which it

believes demonstrate the absence of a genuine issue of material fact.” Id. at 323. The

nonmoving party must then “go beyond the pleadings” and “designate ‘specific facts showing

that there is a genuine issue for trial.’” Id. at 324 (citation omitted). In reviewing the evidence,

factual controversies are to be resolved in favor of the nonmovant, “but only when . . . both

parties have submitted evidence of contradictory facts.” Little v. Liquid Air Corp., 37 F.3d 1069,

1075 (5th Cir. 1994) (en banc). When such contradictory facts exist, the court may “not make

credibility determinations or weigh the evidence.” Reeves v. Sanderson Plumbing Prods., Inc.,

530 U.S. 133, 150 (2000). Conclusory allegations, speculation, unsubstantiated assertions, and

legalistic arguments have never constituted an adequate substitute for specific facts showing a

genuine issue for trial. TIG Ins. Co. v. Sedgwick James of Wash., 276 F.3d 754, 759 (5th Cir.

2002); Little, 37 F.3d at 1075; SEC v. Recile, 10 F.3d 1093, 1097 (5th Cir. 1993).

       Finally, “[e]ven if the standards of Rule 56 are met, a court has discretion to deny a

motion for summary judgment if it believes that ‘the better course would be to proceed to a full

trial.’” Firman v. Life Ins. Co. of N. Am., 684 F.3d 533, 538 (5th Cir. 2012) (quoting Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 255 (1986)); see also Oliver v. Holmes County, No. 3:12-CV-

683-DPJ-FKB, 2013 WL 4039392, at *6 n.5 (S.D. Miss. Aug. 7, 2013) (denying in part

defendant’s motion for summary judgment).




                                                  3
       Case 3:18-cv-00879-DPJ-FKB Document 86 Filed 06/15/21 Page 4 of 12




III.   Analysis

       Watts seeks compensation from Warren County under § 1983 for violating his Fourteenth

Amendment rights as a pretrial detainee. Specifically, he claims that the County failed to

adequately train or supervise its officers, failed to protect him from other inmates, and failed to

provide adequate medical care.

       Section 1983 provides a claim against any “person” who, “under color of” state law,

deprives another of his or her constitutional rights. 42 U.S.C. § 1983. A municipality like

Warren County is considered a “person” subject to § 1983 liability, but only “when execution of

a government’s policy or custom, whether made by its lawmakers or by those whose edicts or

acts may fairly be said to represent official policy, inflicts the injury.” Monell v. Dep’t of Soc.

Servs., 436 U.S. 658, 694 (1978). Municipalities are not subject to vicarious liability under

§ 1983 for the acts of their employees and officers. Id. at 692. Thus, municipal liability under

§ 1983 requires proof of 1) a policymaker; 2) an official policy; and 3) a violation of

constitutional rights whose “moving force” is the policy or custom. Piotrowski v. City of

Houston, 237 F.3d 567, 578 (5th Cir. 2001) (citing Monell, 436 U.S. at 694).

       A.      Abandoned Claim

       Watts never addressed Warren County’s arguments regarding the failure-to-train-or-

supervise claim, so Defendant’s motion is granted as to that claim. See Black v. N. Panola Sch.

Dist., 461 F.3d 584, 588 n.1 (5th Cir. 2006) (“[Plaintiff’s] failure to pursue this claim beyond

[the] complaint constituted abandonment.”).

       B.      Failure-to-Protect Claim

       “Pretrial detainees have a constitutional right to . . . protection from harm during their

confinement.” Brumfield v. Hollins, 551 F.3d 322, 327 (5th Cir. 2008). A court addressing a



                                                  4
      Case 3:18-cv-00879-DPJ-FKB Document 86 Filed 06/15/21 Page 5 of 12




constitutional claim brought by a pretrial detainee “begin[s] by deciding whether to classify the

‘challenge as an attack on a “condition of confinement” or as an “episodic act or omission.””

Olabisiomotosho v. City of Houston, 185 F.3d 521, 526 (5th Cir. 1999) (quoting Scott v. Moore,

114 F.3d 51, 53 (5th Cir. 1997) (en banc)). Conditions-of-confinement cases “include such

claims as ‘where a detainee complains of the number of bunks in a cell or his television or mail

privileges.’” Id. (quoting Scott, 114 F.3d at 53). Episodic-act cases “occur[] ‘where the

complained-of harm is a particular act or omission of one or more officials.’” Id. (quoting Scott,

114 F.3d at 53).

        Watts argues that this case can be considered as both a conditions-of-confinement and an

episodic-act case. He says that “the lack of adequate medical care to Mr. Watts, and his overall

subjection to the brutal assault, was an unconstitutional jail condition that amounted to

punishment in itself.” Pl.’s Mem. [83] at 18. But “the actual harm of which []he complains” is

the assault he says Warren County failed to protect him from—“an episodic event . . . allegedly

caused or permitted by the . . . general conditions” at the detention center. Scott, 114 F.3d at 53.

Watts “did not suffer from the mere existence of the” allegedly unconstitutional condition. Id.;

see Cadena v. El Paso County, 946 F.3d 717, 727 (5th Cir. 2020) (“[A] condition may take the

form of ‘a rule,’ a ‘restriction,’ ‘an identifiable intended condition or practice,’ or ‘acts or

omissions’ by a jail official that are ‘sufficiently extended or pervasive.’” (quoting Estate of

Henson v. Whichita County, 795 F.3d 456, 468 (5th Cir. 2015))). He has not demonstrated an

unconstitutional condition of confinement. See Hare v. City of Corinth, 74 F.3d 633, 644–45

(5th Cir. 1996) (en banc).

        Instead, Watts’s allegations invoke the episodic-act framework for failure-to-protect

claims. “To establish municipal liability in an episodic-act case, a plaintiff must show ‘(1) that



                                                   5
      Case 3:18-cv-00879-DPJ-FKB Document 86 Filed 06/15/21 Page 6 of 12




the municipal employee violated the pretrial detainee’s clearly established constitutional rights

with subjective deliberate indifference; and (2) that this violation resulted from a municipal

policy or custom adopted and maintained with objective deliberate indifference.’” Garza v. City

of Donna, 922 F.3d 626, 634 (5th Cir.) (quoting Brumfield, 551 F.3d at 331), cert. denied, 140 S.

Ct. 651 (2019).

       Warren County’s arguments regarding these elements are not frivolous, but they are

better suited for trial. To begin, Watts “must establish that an official acted with subjective

deliberate indifference.” Hare, 74 F.3d at 649 n.4.

       A prison official is deliberately indifferent if he knows of an “excessive risk to
       inmate health or safety” and disregards that risk. Farmer v. Brennan, 511 U.S.
       825, 837 . . . (1994). . . . [A] prison official “knows of” an excessive risk only if
       (1) he is aware of facts from which he could infer “that a substantial risk of
       serious harm exists” and (2) he in fact “draw[s] the inference.” Id. In other
       words, in order to be deliberately indifferent, a prison official must be
       subjectively aware of the risk.

Adames v. Perez, 331 F.3d 508, 512 (5th Cir. 2003). “[D]eliberate indifference entails

something more than mere negligence, [but] it is satisfied by something less than acts or

omissions for the very purpose of causing harm or with knowledge that harm will result.”

Farmer, 511 U.S. at 835. “It is, indeed, fair to say that acting or failing to act with deliberate

indifference to a substantial risk of serious harm to a prisoner is the equivalent of recklessly

disregarding that risk.” Id. at 836; see also Garza, 922 F.3d at 634–36 (explaining standards).

       “Whether a prison official had the requisite knowledge of a substantial risk is a question

of fact subject to demonstration in the usual ways, including inference from circumstantial

evidence” or “from the very fact that the risk was obvious.” Farmer, 511 U.S. at 842. Here,

Warren County says the Court must find—as a matter of law—that the attack resulted from mere

negligence. But to prevail, it must show that “no reasonable juror could find in favor of the

nonmovant.” Jenkins v. Methodist Hosps. of Dall., Inc., 478 F.3d 255, 260 (5th Cir. 2007).
                                                  6
        Case 3:18-cv-00879-DPJ-FKB Document 86 Filed 06/15/21 Page 7 of 12




        Warren County has not made that showing. For starters, there is no dispute that Watts

had a right to protection as a pretrial detainee yet was brutally beaten. A reasonable juror could

find that his resulting injuries resulted from subjective deliberate indifference based on some or

all of the following facts:

       Officer Gwyndolyn Williams received a call at 2:30 p.m., notifying the jail that an inmate
        was being beaten on livestream. G. Williams Dep. [78-4] at 27–28. She appropriately
        notified Officer Calvin, who was the lone officer responsible for D-Block and the other
        pods on the jail’s second floor. Id. at 29; see Pugh Dep. [82-10] at 58.

       When the call came in, Officer Gwyndolyn Williams also discovered that the video
        camera monitoring D-Block was obscured preventing any images. G. Williams Dep. [82-
        6] at 31. Yet the facts suggest that the camera was not restored before Watts was finally
        removed from the block almost two hours later.

       Officer Calvin responded to the initial call by looking through the window of the door to
        D-Block and asking the inmates whether there was a problem. Calvin Aff. [78-5] ¶ 6.
        But because of the jail’s design, an officer cannot fully see what is happening when he
        looks through that window, making it “impossible to adequately monitor inmates.” Pace
        Dep. [82-5] at 28. “A jailer has to walk down those halls to see any other inmates.” Id.
        Calvin should have been aware of this limitation, but he was satisfied when none of the
        inmates he saw through the window appeared hurt and the inmates denied assaulting
        anyone. Calvin Aff. [78-5] ¶ 6.

       The case for finding deliberate indifference grew stronger when Gwyndolyn Williams
        received three additional phone calls after Calvin’s inspection. G. Williams Dep. [78-4]
        at 33. Significantly, the 3:40 p.m. call reported that “someone is being jumped in cell D
        Bock.” Id. at 38 (emphasis added). This suggests that the beating continued after Calvin
        initially looked through the D-Block window.

       Gwyndolyn Williams told Calvin about the 3:40 p.m. call. Calvin Aff. [78-5] ¶ 6; G.
        Williams Dep. [78-4] at 38. And despite multiple calls reporting an on-going beating,
        Calvin did not immediately return to D-Block and instead waited for other officers to
        start their shift at 4:00 p.m., 20 minutes later. Calvin Aff. [78-5] ¶ 6.

       When Officers Terrell Williams and Darnell White reported for the 4:00 p.m. shift, they
        were told about the calls. According to White, they inspected D-Block around 4:15 or
        4:20 p.m., almost two hours after the first call and about 35 or 40 minutes after Calvin
        was again asked to check a reported assault. White Dep. [82-8] at 41.




                                                 7
        Case 3:18-cv-00879-DPJ-FKB Document 86 Filed 06/15/21 Page 8 of 12




       There were only a handful of officers in the jail that afternoon, and it appears that they all
        knew the jail was receiving multiple calls of an ongoing attack. Yet for almost two
        hours—and with no access to video—there was no follow up.2

        While Watts has created a jury question on subjective deliberate indifference, that is not

alone sufficient to establish municipal liability. Watts must still show “that this violation

resulted from a municipal policy or custom adopted and maintained with objective deliberate

indifference.” Garza, 922 F.3d at 634.

        “Official policy is ordinarily contained in duly promulgated policy statements, ordinances

or regulations. But a policy may also be evidenced by custom.” Piotrowski, 237 F.3d at 579.

Custom would include “a persistent, widespread practice of City officials or employees, which,

although not authorized by officially adopted and promulgated policy, is so common and well-

settled as to constitute a custom that fairly represents municipal policy.” Id. (quoting Webster v.

City of Houston, 735 F.2d 838, 841 (5th Cir. 1984) (en banc)); see also Cox v. City of Dallas,

430 F.3d 734, 748 (5th Cir. 2005) (“An act performed pursuant to a ‘custom’ that has not been

formally approved by an appropriate decisionmaker may fairly subject a municipality to liability

on the theory that the relevant practice is so widespread as to have the force of law.” (quoting Bd.

of Cnty. Comm’rs of Bryan Cnty. v. Brown, 520 U.S. 397, 404 (1997))).

        “Actual or constructive knowledge of [a] custom must be attributable to the governing

body of the municipality or to an official to whom that body has delegated policy-making

authority.” Webster, 735 F.2d at 841. “The objective deliberate indifference standard ‘considers

not only what the policymaker actually knew, but what he should have known, given the facts

and circumstances surrounding the official policy and its impact on the [pretrial detainee’s]

rights.’” Brumfield, 551 F.3d at 331 (quoting Lawson v. Dallas County, 286 F.3d 257, 264 (5th


2
  Warren County will dispute some of these facts, but as stated, the Court must view them in the
light most favorable to the non-movant.
                                                  8
        Case 3:18-cv-00879-DPJ-FKB Document 86 Filed 06/15/21 Page 9 of 12




Cir. 2002)). Deliberate indifference may therefore “be inferred . . . from a pattern of

constitutional violations.” Garza, 922 F.3d at 637.

        Here, Sheriff Pace was an outspoken advocate for improving the Warren County Jail in

relevant ways. His comments were published in the local paper, and he made his thoughts

known to the Board of Supervisors. Pace Dep. [82-5] at 13. Moreover, there were issues at the

jail known to Sheriff Pace and the other officers that were causally related to the alleged failure

to stop the beating. Some or all the following facts create a jury question on municipal liability

for failure to protect:

       This was not the first physical altercation involving inmates at the Warren County Jail.
        Officer Terrell Williams testified that he knew of six to seven in the three years before
        Watts was assaulted, though he worked a normally quiet shift. T. Williams Dep. [82-9]
        at 39–40. Other officers agreed that altercations happened. See G. Williams Dep. [78-4]
        at 46; Pugh Dep. [82-10] at 58–59. Defendant describes that history as infrequent, but
        the jury should decide whether it reflects a pattern.

       There is evidence officers knew D-Block was dangerous, because they allegedly referred
        to it as the “Thunder Zone,” Watts Dep. [78-1] at 17, and told Watts during his booking
        that “a lot of violence happens in that zone,” id. at 56.

       Jail administrator Linda Pugh testified that there was only one officer assigned to the 65
        inmates detained on the second floor of the jail the day Watts was beaten, which was the
        standard staffing ratio. Pugh Dep. [82-10] at 58. While Warren County says the jail was
        not overcrowded, D-Block was one inmate short of maximum capacity. Id. at 52–53.

       Although cameras existed to enhance monitoring, it was well known that inmates would
        disable them. Pace Dep. [82-5] at 47; G. Williams Dep. [78-4] at 21–22. This was
        typical during altercations and occurred in this instance. G. Williams Dep. [78-4] at 21–
        22; T. Williams Dep. [82-9] at 31–32.

       The Warren County Jail fails to meet the Mississippi Department of Corrections
        “minimum requirements for safety, security, and space.” Pace Dep. [82-5] at 30.

       Most notably, Sheriff Pace was quoted in the local paper—and confirmed during his
        testimony—that “[t]he main problem is an outdated jail . . . and the linear cell design.
        When jailers look through the window of a cell door all they see is a long hallway with
        each room lined up on the sides of a hall. A jailer has to walk down those halls to see any
        other inmates.” Id. at 28. He concluded, “It’s impossible to adequately monitor inmates
        in this kind of design.” Id.

                                                 9
        Case 3:18-cv-00879-DPJ-FKB Document 86 Filed 06/15/21 Page 10 of 12




While not every fact might ultimately prove true or support a finding of objective deliberate

indifference, a reasonable juror could find that Sheriff Pace and the Board of Supervisors

possessed actual—or in some cases constructive—knowledge of these facts and that they reflect

the County’s policies or customs. Brumfield, 551 F.3d at 331.

         Finally, there is sufficient evidence of a causal relationship between the County’s policies

and customs and Watts’s injuries. As one example, Sheriff Pace testified that it is “impossible to

adequately monitor inmates in this kind of design.” Pace Dep. [82-5] at 28. He concluded,

“[H]ad a guard been able to see this at its inception, then, yes, there - - de-escalation could have

occurred more effectively.” Id. at 58. The assault against Watts supports Sheriff Pace’s

concerns. Officer Calvin was the only officer assigned to the second floor; the video camera was

blocked, as was often the case; under County policy, Calvin could not enter the block by

himself;3 he looked through the window, but that was limited for the reasons Sheriff Pace

mentioned; the attack continued after Calvin’s first check; and the assault was not discovered for

about two hours after it allegedly began. The totality of circumstances would allow a jury to find

that county policy or custom was the “moving force” behind the alleged violation of Watts’s

constitutional rights. Piotrowski, 237 F.3d at 578.

       C.        Inadequate Medical Care

         Watts says he was “denied medical attention even after the guards were made aware of a

prisoner assault.” 2d Am. Compl. [30-1] ¶ 49. And he argues that he “was subjected to an

unacceptably long delay in receiving adequate medical treatment.” Pl.’s Mem. [83] at 19. There

is no question Watts received immediate and adequate medical attention once officers found and




3
    White Dep. [78-14] at 27–28.
                                                 10
     Case 3:18-cv-00879-DPJ-FKB Document 86 Filed 06/15/21 Page 11 of 12




removed him from D-Block. The question is whether a delay in receiving that medical care

violated Watts’s constitutional rights.

         “The Fourteenth Amendment requires that state officials not disregard the ‘basic human

needs’ of pretrial detainees, including medical care.” Estate of Henson v. Krajca, 440 F. App’x

341, 343 (5th Cir. 2011) (quoting Hare, 74 F.3d at 650). As with his failure-to-protect claim,

Watts must “establish that [jail] official(s) acted with subjective deliberate indifference.”

Baughman v. Hickman, 935 F.3d 302, 307 (5th Cir. 2019) (quoting Olabisiomotosho, 185 F.3d at

526).4

         For an episodic act claim relying on an alleged denial or delay of medical care,
         [Watts] can show deliberate indifference by demonstrating that an official
         “refused to treat him, ignored his complaints, intentionally treated him
         incorrectly, or engaged in any similar conduct that would clearly evince a wanton
         disregard for any serious medical needs.”

Id. (quoting Perniciaro v. Lea, 901 F.3d 241, 258 (5th Cir. 2018)).

         “A medical need is serious if it ‘is one for which treatment has been recommended or for

which the need is so apparent that even laymen would recognize that care is required.’” Stewart

v. Guzman, 555 F. App’x 425, 431 (5th Cir. 2014) (quoting Lewis v. Evans, 440 F. App’x 263,

264 (5th Cir. 2011)). Finally, to establish a Fourteenth Amendment claim based on a delay in

medical care, Watts must show that the delay itself “result[ed] in substantial harm.” Easter v.

Powell, 467 F.3d 459, 464 (5th Cir. 2006) (quoting Mendoza v. Lynaugh, 989 F.2d 299, 310 (5th

Cir. 1992)). “Pain suffered during the delay may constitute sufficient harm.” Eugene v. Deville,

791 F. App’x 484, 485 (5th Cir. 2020) (quoting Easter, 467 F.3d at 464–65).




4
 “The proper analysis of [deliberate-indifference] claims is the same [for pretrial detainees and
convicted prisoners], as our ‘Fourteenth Amendment case law concerning pretrial detainees [is
based] on the Supreme Court’s Eighth Amendment precedent concerning prisoners.’”
Baughman, 935 F.3d at 306 (quoting Garza, 922 F.3d at 634).
                                                 11
      Case 3:18-cv-00879-DPJ-FKB Document 86 Filed 06/15/21 Page 12 of 12




       Though Watts never requested medical care that officials denied, there is at least a fact

question whether Calvin knew an inmate needed medical care and failed to provide it when he

initially checked D-Block. And, viewing the evidence in the light most favorable to Watts, he

suffered a second attack after Calvin did his first cursory check. That second attack—made

possible by the delay in medical care—undoubtedly caused Watts pain and satisfies the causation

requirement. Eugene, 791 F. App’x at 485. And for the same reasons as to the failure-to-protect

claim, Watts has created a jury question as to municipal liability on the delay-in-medical-care

claim. Finally, even if Watts’s medical claim falls short under Rule 56, the failure-to-protect

claim is moving forward, and in this case, “the better course would be to proceed to a full trial.”

Anderson, 477 U.S. at 255.

IV.    Conclusion

       The Court has considered all arguments. Those not addressed would not have changed

the outcome. For the foregoing reasons, Warren County’s Motion for Summary Judgment [78]

is granted as to the failure-to-train-or-supervise claim and the condition-of-confinement claim; it

is otherwise denied. The parties are instructed to contact the magistrate judge to set the matter

for a settlement conference and then contact Courtroom Deputy Shone Powell to set it for

pretrial conference to occur after the settlement conference.

       SO ORDERED AND ADJUDGED this the 15th day of June, 2021.

                                              s/ Daniel P. Jordan III
                                              CHIEF UNITED STATES DISTRICT JUDGE




                                                 12
